    Case 2:19-cv-11149-LMA-DMD Document 94-1 Filed 03/31/20 Page 1 of 1


From:           Nanette Hartdegen
To:             fsalley@acadiacom.net


                                                                                             1
Cc:             Eric Rhine; Josh Koch
Subject:        RE: Rec Marine/Richard | Service of Discovery
Date:           Thursday, October 3, 2019 10:27:00 AM
Attachments:    2019_10_03 ROGS TO REC.pdf
                2019_10_03 ROGS TO GULF OFFSHORE.pdf
                2019_10_03 ROGS TO OTS.pdf
                2019_10_03 RFP TO REC.pdf
                2019_10_03 RFP TO GULF.pdf
                2019_10_03 RFP TO OTS.pdf


Dear Counsel:

Attached please find Richard’s First Set of Interrogatories and First Request for
Production directed to each – REC Marine, Gulf Offshore, and OTS -- for response
within the time limit imposed by the FRCP.

Regards,


_____________________________
Nanette J. Hartdegen
Paralegal Administrator
Spagnoletti Law Firm
401 Louisiana Street, 8th Floor
Houston, TX 77002-1629
+1 713 653 5625 [direct]
+1 713 653 5600 [main]
+1 713 653 5656 [fax]

This message is for the named person's use only. It may contain sensitive and private
proprietary or legally privileged information. No confidentiality or privilege is waived
or lost by any mistransmission. If you are not the intended recipient, please
immediately delete it and all copies of it from your system, destroy any hard copies of it
and notify the sender. You must not, directly or indirectly, use, disclose, distribute,
print or copy any part of this message if you are not the intended recipient.

Tax Advice Disclosure: Any U.S. federal tax advice contained in this communication,
including any attachment(s), unless expressly stated otherwise, was and is not
intended or written to be used, and cannot be used, for the purpose of (1) avoiding
penalties under the Internal Revenue Code or (2) promoting, marketing or
recommending to another party any matters addressed herein.
